'Hyman Hyman Barshay, J.
The defendant was indicted for murder in the first degree. He pleaded “ not guilty ” with a specification of insanity. He now moves “for an order granting to defendant a discovery and inspection with the right to make copies of any and aH statements made by Russell Ericksen and Barbara Campbell with respect to the death of Dorothy CampbeH, and by any poHce officer on which the District Attorney charged Russell Ericksen and Barbara CampbeH with having committed the murder of Dorothy CampbeH, now in the possession or control of the District Attorney.”
The statements sought to be examined, assuming they exist, are pure hearsay and are not admissible in evidence in this case under any theory of law (People ex rel. Lemon v. Supreme Court, 245 N. Y. 24, 26-34).
The motion is, therefore, denied. Submit order.